DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2017/18086 filed on 02/16/2017 which claims benefit of 62/296,310 filed 02/17/2016 and claims benefit 62/2999,206 filed 02/24/2016 and claims benefit of 62/429,149 filed 12/02/2016 and claims benefit of 62/432,017 filed 02/09/2016.


Status of the Applications, Amendments and/or Claims
Prior to the restriction-election requirement that was mailed by the Office on 09/30/2020, claims 1-9, 21-22, 27, 30-32, 35, 43, 50-51 and 65 were pending while claims 10-20, 23-26, 28-29, 33-34, 36-42, 44-49, 52-64 and  66-68 were already canceled. 
In the reply filed on 11/03/2020, Applicant amended claims 1, 3 and canceled claims 21-22, 30-32, 35, 43, 50-51 and 65 and added new claims 69-74.

Election/Restrictions
Applicant’s election of group I (claims 1-9) and species B in the reply filed on 11/03/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/03/2020.

Status of the Claims
Claims 1-9 and 69-74 are currently under examination. Claims 10-26 and 28-68 are canceled.

Claim Objections
Claim 73 is objected to because of the following informalities:  Claim 73 recites the limitation “3-cyanovinylcarrbazole” which is misspelled and should be replaced with “3-cyanovinylcarbazole”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 depends from claim 71 and claim 71 depends from claim 1. Claim 72 recites the limitation "the loop domain". There is insufficient antecedent basis for “the loop domain” limitation of claim 72 as neither claim 1 nor claim 71 require a loop domain.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 70 and 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Epub April 1, 2014, Biosensors and Bioelectronics, 59, pp.276-281).

Regarding claim 1, Zhu et al. teach the instant system (see scheme 1, path B of page 278, also reproduced below as Fig. 1 and pg 277, right col, section 2.2 and pg 277-278, section 3.1). 
Fig. 1

    PNG
    media_image1.png
    206
    932
    media_image1.png
    Greyscale


The system of Zhu et al. comprises:
(a) a catalytic hairpin molecule (see pg 277, left col, 4th para and pg 277, right col, section 2.2 and pg 278, scheme 1, path B, also  illustrated above as Fig. 1; Fig. 1 shows a component labeled “DP”, i.e. a discrimination probe having a stem-loop structure and an overhanging toehold domain; see also abstract which discloses a discrimination probe), wherein the catalytic hairpin molecule comprises 
(i) an unpaired 3' toehold domain (see toehold portion of DP (colored blue) in scheme 1, path B), 
(ii) a paired stem domain formed by intramolecular nucleotide base pairing between a 3' subdomain of the molecule and a 5' subdomain of the molecule (see paired/stemmed domain (colored green) that is adjacent to the toehold), and 
(iii) a linkage domain (see loop domain (colored red) that is adjacent to the paired/stemmed domain)

The system of Zhu et al. further comprises: 
(b) a primer that is complementary to and binds to a 3' toehold domain of the catalytic hairpin molecule (see target DNA mentioned on pg 277, right col, section 2.2 and see also component “PM” that is shown to bind to the DP hairpin molecule at the toehold domain in first arrowed step of scheme 1, path B; see also the abstract of page 276 and pg 278, left col, para below scheme 1 which both discloses that a target sequence “perfectly matched, PM” acts as primer to initiate TSDR, polymerization and nicking reactions; see pg 277, left col., 4th para).
(c) a polymerase having strand displacement activity (see scheme 1, path B, which indicates the presence of Vent (exo-)polymerase, a polymerase having strand displacement activity; see pg 277, right col, section 2.2).

Regarding claim 2, As indicated from scheme 1, path B of page 278 and reproduced above, Zhu et al. teach a system comprising a catalytic hairpin molecule “DP” wherein the linkage domain is a loop domain (colored red) in the scheme.

Regarding claims 3, 5, 7, Zhu et al. teach system comprising 100 nM discrimination probes/catalytic hairpin molecules on page 277, right col, section 2.2. (thereby meeting the instant limitations of claim 3, claim 5 and of claim 7. Zhu et al.’s section 2.2. discloses a system that further comprises a second, third and a plurality of/additional catalytic hairpin molecules, respectively).

Regarding claims 4, 6, 8, Zhu et al. teach system comprising 60 nM reporter probe and target DNA at different concentrations (2 pM – 10 nM) on page 277, right col, section 2.2 and pg 279, legend of Fig. 3 (thereby meeting the instant limitations of claim 4, claim 6 and of claim 8. Zhu et al.’s section 2.2. discloses a system that further comprises a second, third and a plurality of/additional target DNA sequences acting as primers).
Regarding claim 70, Zhu et al. teach a linkage domain is a stable paired domain (see pg 277, scheme 1, path B wherein the discrimination probe is shown as comprising a stable stem-loop structure, with a stemmed domain that is paired).
Regarding claim 74, Zhu et al. teach a system comprising tandem repetitive sequence (i.e. system comprises regenerated catalytic hairpin molecule(s) comprising same toehold domain and the stem domain of the stem-loop structure). 
Accordingly, the instant claims 1-8, 70 and 74 are anticipated by Zhu et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claims 1-9 and 69-74 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO2012/058488, filed 10/27/2011, pub. 05/03/2012) in view of Byrom et al. (WO2015/178978, pub. Nov 26, 2015; filed Feb 13, 2015).
Claim 1
Zhang et al.
Regarding claim 1, Zhang et al. teach a system (see Fig. 2B on sheet 2 of 18, also reproduced below; or see also pg 6, 1st para: wherein Zhang et al. discloses a system comprising a nucleic acid target, a polymerase and primers, wherein the primer is a partially double-stranded primer comprising a first and a second nucleic acid strand arranged into (1) a double-stranded target-non-specific region, (2) a double-stranded target-specific region, and (3) a single-stranded target-specific region contributed to by the first nucleic acid strand; see pg 46, section entitled “Combined primer-target systems”).
In Fig. 2B as shown below, Zhang et al. teach
(a) a catalytic hairpin molecule (bottomest illustration of Fig. 2B), 
wherein the catalytic hairpin molecule comprises: 
(i) an unpaired 3' toehold domain (see “toehold region” of Fig. 2B, reproduced below), 
(ii) a paired stem domain formed by intramolecular nucleotide base pairing between a 3' subdomain of the molecule and a 5' subdomain of the molecule (see “complement target” and “protector target region” of Fig. 2B respectively), and 
(iii) a linkage domain (see hairpin domain of Fig. 2B), and 

The system of Zhang et al. comprises:
(b) a primer that is complementary to and binds to a 3' toehold domain of the catalytic hairpin molecule (Zhang et al., pg 6, 1st and 2nd para: wherein Zhang et al. mentions single stranded target DNA/RNA sequence).

Fig. 2B below reproduced from WO2012/058488 show (a) catalytic hairpin molecule SEQ ID NO: 7 and (b) primer of SEQ ID NO:  

    PNG
    media_image2.png
    467
    517
    media_image2.png
    Greyscale



Regarding claim 1, Zhang et al. teach system as further comprising: (c) a polymerase (pg 6, 1st para and pg 52, last para: wherein Zhang et al. discloses use of any DNA or RNA polymerase). 

Regarding claim 1, Zhang et al. do not limit the polymerase to polymerase having strand displacement activity.

Byrom et al.
Claims 1, 69-73
Regarding claims 1 and 69-73, Byrom et al. teach the instant system (see Fig. 1 on sheet 1/9 of the drawings, reproduced below and pg 26, para [0115] and pg 32, para [0130], pg 33, para [0132]-[0133]). The system of Byrom et al. comprise: 
(a) a catalytic toehold/hairpin molecule (THPs) (see the strand displacement primer of Fig. 1 of Byrom et al.: topmost illustration; see also pg 13, para [0056]-[0057]; see pg 15, para [0061]: wherein Byrom et al. teach hairpin/toehold primer has detectable label; pg 14, para [0058]: wherein Byrom et al. teach loop domain comprising the non-DNA linker i.e. ethylene glycol spacer, which is a polymerase-extension blocking moieties attached via a covalent crosslink to a nucleotide of the loop domain: the structure of the THP comprises a stable paired domain i.e. a stem domain of a stem-loop structure); 
(b) a primer that is complementary to and binds to a 3' toehold domain of the catalytic hairpin molecule (see the matched template or SNP template as taught by Fig. 1 of  Byrom et al.: middle illustration) and 
(c) a polymerase having strand displacement activity (pg 24, para [0101]).

Fig.1 of Byrom et al. (WO2015/178978), reproduced from sheet 1/9 of the drawings of Byrom et al.

    PNG
    media_image3.png
    671
    1056
    media_image3.png
    Greyscale


Concerning the polymerase having strand displacement activity of Byrom et al., these polymerase(s) are disclosed on pg 24, para [0101].

Claims 2-9, 69-74
Zhang et al.
Regarding claim 2, Zhang et al. teach a system, wherein the linkage domain is a loop domain (see bottomest illustration of Fig. 2B above which shows a hairpin “loop” domain as the linkage domain of catalytic hairpin molecule consisting SEQ ID NO: 7).

Regarding claim 3, Zhang et al. teach a system further comprising (d) a second catalytic hairpin molecule (see pg 6, 3rd para: wherein Zhang et al. discloses a plurality of different partially double-stranded primers; see also pg 7, 6th para: wherein Zhang et al. discloses “two partially double-stranded primers are used”), 
said second catalytic hairpin molecule comprising 
(i) an unpaired 3' toehold domain, 
(ii) a paired stem domain formed by intramolecular nucleotide base pairing between a 3' subdomain of the second hairpin molecule and a 5' subdomain of the second hairpin molecule, and 
(iii) a loop domain, wherein the 3' toehold domain of the second hairpin molecule is complementary to the 5' subdomain of the initial hairpin molecule.

Regarding claim 4, Zhang et al. teach a system further comprising a second primer (see pg 6, 2nd para: wherein Zhang et al. discloses a plurality of different nucleic acids; see also pg 7, last para: wherein Zhang et al. discloses a multiplexed reaction system that provides unique nucleic acid molecules), said second primer comprising nucleotides complementary to nucleotides located in the unpaired 3' toehold domain of the second hairpin molecule.

Regarding claim 5, Zhang et al. teach a system further comprising (e) a third catalytic hairpin molecule (see pg 6, 3rd para: wherein Zhang et al. discloses a plurality of different partially double-stranded primers; see also pg 7, last para: wherein Zhang et al. discloses a multiplexed reaction system that provides a plurality of partially double stranded primers), 
said third catalytic hairpin molecule comprising 
(i) an unpaired 3' toehold domain, 
(ii) a paired stem domain formed by intramolecular nucleotide base pairing between a 3' subdomain of the third hairpin molecule and a 5' subdomain of the third hairpin molecule, and 
(iii) a loop domain, wherein the 3' toehold domain of the third hairpin molecule is complementary to the 5' subdomain of the second hairpin molecule.

Regarding claim 6, Zhang et al. teach a system further comprising a third primer complementary to the unpaired 3' toehold domain of the third hairpin molecule (see pg 6, 2nd para: wherein Zhang et al. discloses a plurality of different nucleic acids; see also pg 7, last para: wherein Zhang et al. discloses a multiplexed reaction system that provides unique nucleic acid molecules).

Regarding claim 7, Zhang et al. teach a system further comprising a plurality of catalytic hairpin molecules (see pg 6, 3rd para: wherein Zhang et al. discloses a plurality of different partially double-stranded primers; see also pg 7, last para: wherein Zhang et al. discloses a multiplexed reaction system that provides a plurality of partially double stranded primers), 
each hairpin molecule comprising 
(i) an unpaired 3' toehold domain, 
(ii) a paired stem domain formed by intramolecular nucleotide base pairing between a 3' subdomain of a hairpin molecule of the plurality and a 5' subdomain of a hairpin molecule of the plurality, and 
(iii) a loop domain, 
wherein the 3' toehold domain of each hairpin molecule is complementary to the 5' subdomain of one other hairpin molecule of the plurality.

Regarding claim 8, Zhang et al. teach a system further comprising a plurality of primers, each primer complementary to an unpaired 3' toehold domain of one of the hairpin molecules of the plurality (see pg 6, 2nd para: wherein Zhang et al. discloses a plurality of different nucleic acids).

Regarding claim 9, Zhang et al. teach a system wherein the primer is linked to a detectable molecule (see pg 6, 6th para: wherein Zhang et al. discloses partially double stranded primer is labeled with a detectable moiety. In some embodiments, the detectable moiety comprises a fluorophore or a radioisotope”).

Regarding claim 69, Zhang et al. teach a system wherein the linkage domain comprises at least one covalently crosslinked nucleotide (see Fig.12B on sheet 11/18 of the drawings: wherein Zhang et al. discloses partially double stranded primer comprising two photocleavable bases, including a photocleavable base within the loop domain).

Regarding claim 70, Zhang et al. teach a system wherein the linkage domain is a stable paired domain (see Fig. 2B of sheet 2/18 of the drawings which provides toehold primer or hairpin/partially double stranded  primer consisting SEQ ID NO: 7, said primer having a stable stemmed/paired “protector” domain as shown above).

Regarding claims 71 and 73, Zhang et al. teach a system  comprising a catalytic hairpin molecule, wherein the initial catalytic hairpin molecule further comprises a molecule or modification that terminates polymerization (pg 41, 1st para of section entitled “primer modifications”: wherein Zhang et al. discloses partially double stranded primer comprising one or more non-natural nucleotides iso-C, iso-G, deoxyuridine that terminate polymerization).

Regarding claim 72, Zhang et al. teach a system wherein the molecule or modification that terminates polymerization is located between the paired stem domain and the loop domain (see Fig. 13 of Zhang et al. on sheet 12/18 of the drawings, reproduced below as Fig. 132: wherein Zhang et al. discloses that non-natural base (x) present between the paired stem domain and the loop domain terminates polymerization).

Fig. 13 reproduced from WO2012/058488 below

    PNG
    media_image4.png
    565
    709
    media_image4.png
    Greyscale


Regarding claim 74, Zhang et al. teach a system wherein the domains of (a)(i) and (a)(ii) comprise tandem repeat sequences (see pg 60, last para: wherein Zhang et al. discloses quasi-repetitive target which is construed as providing partially double stranded primer comprising toehold and/or stem sequence having one ore more quasi repetitive sequence “the instant tandem repeat” so as to bind the target).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute the polymerase(s) taught by Byrom et al. for polymerase(s) as taught by Zhang et al. as Byrom et al. teach their polymerases are functionally equivalent alternatives for performing the same function of polymerization and strand displacement of matched template(s) and toehold-hybridizing-SNP containing templates, respectively as those taught by Zhang et al.
One of ordinary skill in the art would have had a reasonable expectation of success at the substitution as it takes no more than ordinary skill for an ordinary skilled artisan to perform a substitution of functionally equivalent alternatives, into a composition to perform the same function.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-9 and 69-74 are prima facie obvious.

Claims 69-70 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Epub April 1, 2014, Biosensors and Bioelectronics, 59, pp.276-281) as applied to claim 1 in view of Barish et al. (US2016/0312272, filed Dec 15, 2014) and Fujimo et al. (2013, International journal of molecular sciences, 14(3), pp.5765-5774).

Concerning claim 1, the teachings of Zhu et al. are set forth above.

Regarding claim 69, Zhu et al. do not teach a system comprising a catalytic hairpin molecule, wherein the hairpin molecule comprises a linkage domain comprising at least one covalently crosslinked nucleotide.

Regarding claim 73, Zhu et al. do not a molecule or modification that terminates polymerization is selected from a synthetic non-DNA linker, a three-carbon linkage, adenylation, azine, digoxigenin, cholesteryl-TEG, I-LINKER, 3-cyanovinylcarbazole, and a non-natural nucleotide sequence.

Claims 69, 73
Barish et al.
Regarding claim 69, Barish et al. teach hairpin/toehold probes comprising a fluorophore and a photocrosslinker, 3-cyanovinyl-carbazole in the linkage domain (see Fig. 7 on sheet 9/14 of the drawings  and abstract, para [0012], [0045]-[0046], [0052], [0071], [0073], [0075]). Probes are provided for probe immobilization to a predetermined region of interest or for detection/microscopy.
Barish et al. teach in para [0075] that photocleavable linkers can be activated relatively quickly (and thus with a short duration laser pulse with a power density of-1 W/cm2 to kilowatts/cm2). Fluorophores are able to emit a sufficient number of photons to be detected in relatively short periods of time. It is therefore to be appreciated that the kinetics of probe binding, detection of probe binding (as a result of fluorophore emission), and photocleavable linker activation are all inter-related.

Regarding claim 73, Barish et al. teach a system providing 3-cyanovinylcarrbazole as a molecule or modification of a hairpin molecule (see Fig. 7).

Claim 70
Fujimo et al.
Regarding claim 70, Fujimo et al. teach photocrosslinking of 3-cyanovinylcarbazole and 5-methylcytosine on complementary strands (see abstract and pg 5772, section entitled “Conclusion”) to form a stable domain.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the catalytic hairpin molecule of Zhu et al. by applying the teachings of Barish et al. to incorporate a 3-cyanovinyl-carbazole as a covalently crosslinked nucleotide into the linkage domain of the hairpin molecule so as to arrive at hairpin molecule that contains a photocleavable activatable nucleotide that can be further manipulated for either detection of binding to the molecule or for immobilization of the molecule to a surface. One of ordinary skill in the art would have had a reasonable expectation of success at the modification as it takes no more than ordinary skill to modify a hairpin/toehold containing molecule in the same manner as already established by the prior art.
The ordinary skilled artisan would have been readily apprised based on the teachings of Fujimoto et al. to photocrosslink 3-cyanovinylcarbazole and 5-methylcytosine present on hairpin molecule of Zhu et al. so as to form a stable pair from the crosslink of these modified nucleotides.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 69-70 and 73 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 23, 2021